UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March31, 2010 TARGA RESOURCES PARTNERS LP (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33303 (Commission File Number) 65-1295427 (I.R.S. Employer Identification No.) 1000 Louisiana, Suite 4300, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 584-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. We are filing the consolidated balance sheet of Targa Resources GP LLC as of March31, 2010, which is included as Exhibit 99.1 to this Current Report on Form 8-K. Targa Resources GP LLC is the general partner of Targa Resources Partners LP. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Exhibit 99.1 Consolidated Balance Sheet of Targa Resources GP LLC as of March 31, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Targa Resources Partners LP (Registrant) By: Targa Resources GP LLC, its general partner By: /s/ John Robert Sparger John Robert Sparger Senior Vice President and Chief Accounting Officer (Authorized signatory and Principal Accounting Officer) Date: May14, 2010 EXHIBIT INDEX Exhibit Number Description Exhibit 99.1 Consolidated Balance Sheet of Targa Resources GP LLC as of March 31, 2010
